       Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 1 of 20 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

GREGORY FAUCI,                                  )
                                                )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )       Case No. 21-3639
                                                )
LOWES COMPANY INC.,                             )
a North Carolina Corporation                    )
                                                )
        Defendant.                              )

                                      NOTICE OF REMOVAL

        Defendant Lowe’s Home Centers, LLC (incorrectly named by Plaintiff as Lowes Company

Inc.), by counsel, pursuant to 28 U.S.C. §§ 1331, 1441, and 1446 hereby serves notice of the

removal of this action from the Circuit Court of Cook County, Illinois to the United States District

Court for the Northern District of Illinois, Eastern Division. Removal is proper on the following

grounds:

        1.       Plaintiff initiated this action on or about May 26, 2021 by filing a judicial complaint

in the Circuit Court of Cook County, Illinois captioned as Gregory Fauci v. Lowes Company Inc.

[sic], Case No. 2021L005373 (the “State Court Action”).

        2.       Defendant was served with a copy of the initial Summons and Complaint on June

11, 2021, which is the first date upon which Defendant had actual notice of the pending action.

        3.       The lawsuit is a civil action alleging violations of the Illinois Human Rights Act,

775 ILCS 5/2 & 5/6-101 and the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101.

(See Ex. A, State Court Action Compl. ¶ 1).




                                                    1
DMS 20417389.1
       Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 2 of 20 PageID #:2




        4.       The federal district courts have original jurisdiction over ADA claims pursuant to

28 U.S.C. § 1331 (“The district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treatises of the United States.”).

        5.       Under 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over Plaintiff’s

state law claims because these claims arise from the same operative facts or form part of the same

case or controversy as Plaintiff’s federal claims. Under 28 U.S.C. § 1441(c), this entire case is

removable.

        6.       Defendant may properly remove this civil action because it was brought in State

court within this Court’s federal jurisdiction, and this Court had original jurisdiction over this

action. See 28 U.S.C. § 1441(a). Venue is proper pursuant to 28 U.S.C. § 94(b)(4) because this

Court is the “district and division embracing the place where such action is pending.” Id.

        7.       Pursuant to 28 U.S.C. § 1441(b), this notice is being filed within 30 days of service

upon Defendant of Plaintiff’s State Court Action. Pursuant to 28 U.S.C. § 1446(a), copies of all

process, pleadings, and orders served upon Defendant are attached hereto as Exhibit A.

        8.       Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

promptly with the state court and served upon opposing counsel.

        WHEREFORE, Defendant Lowe’s Home Centers, LLC (incorrectly named by Plaintiff as

Lowes Company Inc.) hereby removes the above-described action now pending in the Circuit

Court of Cook County, Illinois to the United States District Court for the Northern District of

Illinois, Eastern Division.




                                                   2
DMS 20417389.1
       Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 3 of 20 PageID #:3




Date: July 9, 2021                            Respectfully submitted,



                                               /s/ Peter J. Wozniak
                                              One of Defendant’s Attorneys

Peter J. Wozniak (6294133)
BARNES & THORNBURG LLP
One N. Wacker Drive, Suite 4400
Chicago, Illinois 60606
PH: (312) 214-2113
FX: (312) 759-5646
peter.wozniak@btlaw.com

Attorney for Defendant




                                          3
DMS 20417389.1
       Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 4 of 20 PageID #:4




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing has been filed electronically

this 9th day of July, 2021. Notice of this filing will be sent to the following via next business

day delivery and email:

                                      Richard R. Gordon
                                      Tod H. Rottman
                                      Kevin A. Murphy
                                      GORDON LAW OFFICES, LTD.
                                      111 W. Washington St., Ste. 1240
                                      Chicago, Illinois 60602
                                      (312) 332-5200
                                      rrg@gordonlawchicago.com
                                      thr@gordonlawchicago.com
                                      kam@gordonlawchicago.com


                                                                       /s/ Peter J. Wozniak




                                                 4
DMS 20417389.1
Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 5 of 20 PageID #:5




                            EXHIBIT A
      Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 6 of 20 PageID #:6


                  IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                        COUNTY DEPARTMENT, LAW DIVISION

GREGORY FAUCI                                    )
         Plaintiff,                              )
                                                 )
                        V.                       )        No. 2021L 005373
                                                 )
LOWES COMPANY INC.,                              )
a North Carolina Corporation,                    )
                                                 )
                  Defendant,                     )
                                               SUMMONS

To:     Lowes Company Inc.
        1000 Lowes Boulevard
        Mooresville, NC 28117-8520

To each Defendant:

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is
hereto attached, or otherwise file your appearance and pay the required fee within thirty (30) days after
service of this Summons, not counting the day of service. To file your answer or appearance you need
access to the internet. Please visit www.cookcountyclerkofcourt.org to initiate this process. Kiosks with
internet access are available at all Clerk's Office locations. Please refer to the last page of this document
for location information. IF YOU FAIL TO DO SO, A JUDGMENT BY DEFAULT MAY BE
ENTERED AGAINST YOU FOR THE RELIEF ASKED IN THE COMPLAINT, A COPY OF
WHICH IS HERETO ATTACHED.

To the Officer:

This Summons must be returned by the officer or other person to whom it was given for service, with
endorsement of service and fees, if any, immediately after service If service cannot be made, this Summons
shall be returned so endorsed This Summons may not be served later than thirty (30) days after its date

E-filing is now mandatory for documents in civil cases with limited exemptions. To c-file, you must
first create an account with an c-filing service provider. Visit https://efile.illinoiscourts.gov/service-
providers.htm to learn more and to select a service provider. If you need additional help or have
trouble c-filing, visit http://www.illinoiscourts.govfFAQ/gethelp.asp.


                                                  WITNESS
                                                     5/26/2021 4:06 PM IRIS Y. MARTINEZ
                                                  IRIS Y. MART[NE,                 Court
Gordon Law Offices, Ltd.
111 W. Washington Street, Ste. 1240                                 (f
Chicago, IL 60602
(312) 332-5200 I Fax: (312) 242-4966
Atty.No. 57507
                                                  Date of Service                         20
                                                                                           1


                                                  (inserted by officer on copy left with defendant/other
                                                  person)
     Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 7 of 20 PageID #:7
                               12-Person Jury

                                                                                      FILED
                                                                                      5/25/2021 2:41 PM
                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                         IRIS Y. MARTINEZ
                                                                                      CIRCUIT CLERK
                      COUNTY DEPARTMENT, LAW DIVISION                                 COOK COUNTY, IL
                                                                                      2021L005373
 GREGORY FAUCI
                                                                                      13455652
          Plaintiff,

                       kin                            No.   2021L005373

 LOWES COMPANY INC.,
 a North Carolina Corporation,


               Defendant,                                          f:JBDI:i ai

                                     COMPLAINT AT LAW

        NOW COMES Plaintiff, GREGORY FAUCI, by and through his attorneys, GORDON

 LAW OFFICES, LTD., for his complaint at law against Defendant, LOWES COMPANY INC., a

 North Carolina Corporation, state as follows;

                                  NATURE OF THE ACTION

       1.       Plaintiff brings this action against his former employer, Defendant LOWES

COMPANY INC., on the basis of actual and/or perceived disability discrimination in violation of

the Illinois Human Rights Act, 775 ILCS 5/2, and the Americans with Disability Act, 42 U.S.         §
12101, and retaliation for opposing unlawful discrimination in violation of the Illinois Human

Rights Act, 775 ILCS 5/6-101, and the Americans with Disability Act, 42 U.S § 12101.

                                      FACTUAL BACKGROUND

       2.       At all relevant times, Petitioner resided in Arlington Heights, Cook County, Illinois.

       3.       At all times relevant, Defendant was a North Carolina corporation that owned,

operated, and managed a facility located at 1000 Willow Road in Northbrook, Illinois.




                                                  1
        Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 8 of 20 PageID #:8




         4.      At all times relevant, Defendant was responsible for the acts and/or omissions of

its employees.

         5.      Plaintiff was employed by Defendant from October 14, 2009 until February 24,

2020.

        6.       During his employment Plaintiff performed his job duties satisfactorily.

        7.       Plaintiff's performance was as good as that of his co-workers, and he was never

disciplined or reprimanded.

        8.       Plaintiff is an individual with a disability within the meaning of § 1-103(1) of the

 Illinois Human Rights Act and 42 U.S. §12101.

         9.      Defendant became aware of Plaintiff's disability in 2010, when he alerted

Defendant that he was under medical care for chronic back pain and could not engage in strenuous

activity.

         10.     After being alerted that Plaintiff was under medical care for chronic back pain,

Defendant accommodated Plaintiff in his work, including limiting his work to being a cashier.

         11.     Even after informing Defendant of his disability, store managers, managers of other

departments, and co-workers routinely verbally harassed Plaintiff while he was at work.

         12.     Even after informing Defendant of his disability, co-workers routinely physically

harassed, slapped, poked, and hit Plaintiff on the back while he was at work.

         13.     Plaintiff reported such harassment to management and to Human Resources in

2013, 2015, 2017 and in February 2020.

         14.     Plaintiff told his co-workers, the department managers, the store manager, and

Human Resources that he did not want to be verbally or physical harassed in these ways.




                                                   2
      Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 9 of 20 PageID #:9




          15.       These incidents created a hostile, intimidating and offensive work environment,

which affected Plaintiff's ability to perform his job and negatively impacted his physical and mental

health.

          16.       After Plaintiff reported such harassment, store managers incited other employees

to either offensively touch Plaintiff or threaten to do so in a threatening manner.

          17.       Plaintiff's termination was an adverse action that followed his reporting such

harassment to management and Human Resources in February 2020, which is a protected activity.

                                                   COUNT I
                                   Violation of Illinois Human Rights Act
                                 for Disability Discrimination by Defendant

          18.       Plaintiff realleges and incorporates paragraphs 1-17 of this Complaint, as if fully

set forth herein.

          19.       By its conduct in allowing a hostile and abusive work environment, Defendant and

its employees discriminated against Plaintiff in violation of the Illinois Human Rights Act.

          20.       Defendant and its employees intentionally subjected Plaintiff to unwanted

harassment and knowingly created a hostile condition and work environment, all in violation of the

Illinois Human Rights Act.

          21.       The conduct of Defendant and its employees toward Plaintiff was performed

intentionally and with malice and/or was taken with reckless indifference to Plaintiff's protected

rights.

          22.       As a proximate result of the foregoing act and/or omissions, Plaintiff has suffered

actual and punitive damages, including, but not limited to, lost wages, incidental damages, pain and

suffering in the form of emotional distress, anxiety, embarrassment and humiliation, and attorneys'

fees and costs.



                                                     3
       Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 10 of 20 PageID #:10




          WHEREFORE, Plaintiff, GREGORY FAUCI, demands judgment against Defendant,

LOWES COMPANY INC, a North Carolina Corporation, in an amount in excess of $50,000.00,

plus attorneys' fees and costs and any other damages allowed pursuant to the Illinois Human Rights

Act.

                                                  COUNT II
                           Violation of Illinois Human Rights Act for Retaliation

         23.        Plaintiff realleges and incorporates paragraphs 1-17 of this Complaint, as if fully

set forth herein.

         24.        The Illinois Human Rights Act makes it unlawful for an employer to discriminate

against an employee because that employee opposes any practice that is unlawful under the Act.

         25.        Defendant and its employees violated the Illinois Human Rights Act by subjecting

Plaintiff to unequal terms and conditions for complaining about the harassment he suffered.

         26.        The conduct of Defendant and its employees toward Plaintiff was performed

intentionally and with malice and/or was taken with reckless indifference to his protected rights.

         27.        As a proximate result of the foregoing acts and/or omissions, Plaintiff has suffered

actual and punitive damages, including, but not limited to, lost wages, incidental damages, pain and

suffering in the form of emotional distress, anxiety, embarrassment and humiliation, and attorneys'

fees and costs.

           WHEREFORE, Plaintiff, GREGORY FAUCI, demands judgment against Defendant,

LOWES COMPANY INC. a North Carolina Corporation, in an amount in excess of $50,000.00,

plus attorneys' fees and costs and any other damages allowed pursuant to the Illinois Human Rights

Act.




                                                      4
       Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 11 of 20 PageID #:11




                                              COUNT ifi
                                Violation of illinois Human Rights Act
                         for Discrimination Based on Perception of Disability

          28.       Plaintiff realleges and incorporates paragraphs 1-17 of this Complaint, as if fully

set forth herein.

          29.       Defendant and its employees violated the Illinois Human Rights Act by allowing a

hostile and abusive work environment and discriminating against Plaintiff because of its perception

that he was disabled.

          30.       Defendant and its employees intentionally subjected Plaintiff to unwanted

harassment and knowingly creating a hostile work condition and environment, all in violation of the

Illinois Human Rights Act.

          31.       The conduct of Defendant and its employees toward Plaintiff was performed

intentionally and with malice and/or was taken with reckless indifference to Plaintiffs protected

rights.

          32.       As a proximate result of the foregoing acts and/or omissions, Plaintiff has suffered

actual and punitive damages, including, but not limited to, lost wages, incidental damages, pain and

suffering in the form of emotional distress, anxiety, embarrassment and humiliation, and attorneys'

fees and costs.

           WHEREFORE, Plaintiff, GREGORY FAUCI, demands judgment against Defendant,

LOWES COMPANY INC. a North Carolina Corporation, in an amount in excess of $50,000.00,

plus attorneys' fees and costs and any other damages allowed pursuant to the Illinois Human Rights

Act.
     Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 12 of 20 PageID #:12




                                                 COUNTIV
                               Violation of the Americans with Disabilities Act
                                 for Disability Discrimination by Defendant

          33.       Plaintiff realleges and incorporates paragraphs 1-17 of this Complaint, as if fully

set forth herein.

          34.       Defendant and its employees discriminated against Plaintiff in violation of the

Americans with Disabilities Act by its conduct in allowing a hostile and abusive work environment.

          35.       Defendant and its employees intentionally subjected Plaintiff to unwanted

harassment and knowingly created a hostile work environment all in violation of Americans with

Disabilities Act.

          36.       The conduct of Defendant and its employees toward Plaintiff was performed

intentionally and with malice and/or was taken with reckless indifference to Plaintiff's protected

rights.

          37.       As a proximate result of the foregoing acts and/or omissions, Plaintiff has suffered

actual and punitive damages, including, but not limited to, lost wages, incidental damages, pain and

suffering in the form of emotional distress, anxiety, embarrassment and humiliation, and attorneys'

fees and costs.

           WHEREFORE, Plaintiff, GREGORY FAUCI, demands judgment against Defendant,

LOWES COMPANY [NC, a North Carolina Corporation, in an amount in excess of $50,000.00,

plus attorneys' fees and costs and any other damages allowed pursuant to the Americans with

Disabilities Act.

                                                COUNT V
                       Violation of the Americans with Disabilities Act for Retaliation

          38.       Plaintiff realleges and incorporates paragraphs 1-17 of this Complaint, as if fully

set forth herein.
    Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 13 of 20 PageID #:13




       39.          The Americans with Disabilities Act makes it unlawful for an employer to

discriminate against an employee because that employee opposes any practice that is unlawful under

the Act.

       40.          Defendant and its employees violated the Americans with Disabilities Act by

subjecting Plaintiff to unequal terms and conditions for complaining about the harassment he

suffered.

       41.          The conduct of Defendant and its employees toward Plaintiff was performed

intentionally and with malice and/or was taken with reckless indifference to his protected rights.

       42.          As a proximate result of the foregoing acts and/or omissions, Plaintiff has suffered

actual and punitive damages, including, but not limited to, lost wages, incidental damages, pain and

suffering in the form of emotional distress, anxiety, embarrassment and humiliation, and attorneys'

fees and costs.

            WI-IEREFORE, Plaintiff, GREGORY FAUCI, demands judgment against Defendant,

LOWES COMPANY INC, a North Carolina Corporation, in an amount in excess of $50,000.00,

plus attorneys' fees and costs and any other damages allowed pursuant to the Americans with

Disabilities Act.

                                                 COUNT VI
                                 Violation of Americans with Disabilities Act
                             for Discrimination Based on Perception of Disability

           43.      Plaintiff realleges and incorporates paragraphs 1-17 of this Complaint, as if fully

set forth herein.

           44.      By its conduct in allowing a hostile and abusive work environment, Defendant and

its employees violated the Americans with Disabilities Act when it discriminated against Plaintiff

because of its perception that he was disabled.



                                                      7
       Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 14 of 20 PageID #:14




          45.     Defendant and its employees intentionally subjected Plaintiff to unwanted abuse

and knowingly creating hostile and abuse conditionals all in violation of Americans with Disabilities

Act.

          46.     The conduct of Defendant and its employees toward Plaintiff was performed

intentionally and with malice and/or was taken with reckless indifference to Plaintiff's protected

rights.

          47.     As a proximate result of the foregoing acts and/or omissions, Plaintiff has suffered

actual and punitive damages, including, but not limited to, lost wages, incidental damages, pain and

suffering in the form of emotional distress, anxiety, embarrassment and humiliation, and attorneys'

fees and costs.

           WHEREFORE, Plaintiff, GREGORY FAUCI, demands judgment against Defendant,

LOWES COMPANY INC, a North Carolina Corporation, in an amount in excess of $50,000.00,

plus attorneys' fees and costs and any other damages allowed pursuant to the Americans with

Disabilities Act.

                                                        Respectfully submitted,
                                                        GREGORY FAUCI




                                                        By:



  Richard R. Gordon
  Tod H. Rottman
  Kevin A. Murphy
  GORDON LAW OFFICES, LTD.
  Ill W. Washington St., Ste. 1240
  Chicago, IL 60602
  (312) 332-5200
  #57507

                                                    8
FILED DATE: 5/25/2021 2:41 PM 2021L005373   Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 15 of 20 PageID #:15
   Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 16 of 20 PageID #:16


                                                                                       FILED
                                                                                       5/25/2021 2:41 PM
                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                          IRIS Y. MARTINEZ
                                                                                       CIRCUIT CLERK
                      COUNTY DEPARTMENT, LAW DWISION                                   COOK COUNTY, IL
                                                                                       2021L005373
GREGORY FAUCI                                 )
         Plaintiff,                           )                                        13455652

                       V.                     )       No. 2021L005373
                                              )
LOWES COMPANY INC.,                           )
a North Carolina Corporation,                 )
                                              )
                                              )
               Defendant,                     )
                                              )
                                            AFFIDAVIT

       T, Tod Rottman, first being duly sworn on oath, depose and state as follows:

       1.      The damages claimed by the Plaintiff exceed the sum of FIFTY THOUSAND

DOLLARS ($50,000.00).

       FURTHER AFFIANT SAYETH NOT.


                                               Tod Rottman
                                               Attorney for]


                                          VERIFICATION

Under penalties as provided by law pursuant to 735 LLCS 5/1-109 of the Code of Civil Procedure,
the undersigned certifies that the statements set forth in this instrument are true and correct, except
as to matters therein stated to be on information and belief and as to such matters the undersigned
certifies as aforesaid that he/she verily believes the same to be true 7


                                                                     X I,

                                               Tod Rottman       /
                                                  Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 17 of 20 PageID #:17

                                                                                                                          FILED
                                                                                                                          6/25/2021 9:23 AM
                                                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                  IRIS Y. MARTINEZ
                                                                                                                          CIRCUIT CLERK
                                                                 COUNTY DEPARTMENT, LAW DIVISION                          COOK COUNTY, IL
FILED DATE: 6/25/2021 9:23 AM 2021L005373




                                                                                                                          2021L005373
                                            GREGORY FAUCI                             )
                                                     Plaintiff,                       )                                   13821139
                                                                                      )
                                                                 v.                   )      No. 2021 L 005373
                                                                                      )
                                            LOWES COMPANY INC.,                       )
                                            a North Carolina Corporation,             )
                                                                                      )
                                                          Defendant,                  )
                                                                               NOTICE OF FILING

                                            To:     No Attorneys of Record

                                                    PLEASE TAKE NOTICE that on June 25, 2021, I caused to be filed with the Clerk of the
                                            Circuit Court of Cook County PROOF OF SERVICE ON DEFENDANT LOWES COMPANY INC.

                                                                                             Respectfully submitted
                                                                                             GREGORY FAUCI




                                                                                             By: __________________________
                                                                                                      One of his Attorneys



                                            Richard R. Gordon
                                            Tod H. Rottman
                                            Kevin A. Murphy
                                            GORDON LAW OFFICES, LTD.
                                            111 W. Washington St., Ste. 1240
                                            Chicago, IL 60602
                                            (312) 332-5200
                                            #57507
                                            Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 18 of 20 PageID #:18
FILED DATE: 6/25/2021 9:23 AM 2021L005373
                                            Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 19 of 20 PageID #:19
FILED DATE: 6/25/2021 9:23 AM 2021L005373
   Case: 1:21-cv-03639 Document #: 1 Filed: 07/09/21 Page 20 of 20 PageID #:20




                                        Case Information Summary for Case Number
                                                      2021-L-005373


Filing Date: 05/25/2021                                                                  Case Type: OTHER PERSONAL INJURY
Division: Law Division                                                                   District: First Municipal
Ad Damnum: $50000.00                                                                     Calendar: H
                                                         Party Information

Plaintiff(s)                                                                             Attorney(s)
FAUCI GREGORY                                                                            GORDON LAW OFFICES LTD
                                                                                         111W WASHINGTN1240
                                                                                         CHICAGO IL, 60602
                                                                                         (312) 332-5200
Defendant(s)                                Defendant Date of Service                    Attorney(s)
LOWES COMPANY INC.

                                                           Case Activity

Activity Date: 05/25/2021                                                                              Participant: FAUCI   GREGORY
                             OTHER PERSONAL INJURY COMPLAINT FILED (JURY DEMAND)

                 Court Fee: 600.50
                                                                                     Attorney: GORDON LAW OFFICES LTD
       Ad Damnum Amount: 50000.00



Activity Date: 05/25/2021                                                                              Participant: FAUCI   GREGORY

                                                        AFFIDAVIT FILED

       Ad Damnum Amount: 50000.00



Activity Date: 05/26/2021                                                                              Participant: FAUCI   GREGORY
                                           SUMMONS ISSUED AND RETURNABLE

                                                                                     Attorney: GORDON LAW OFFICES LTD



Activity Date: 06/25/2021                                                                              Participant: FAUCI   GREGORY
                                                   PROOF OF SERVICE FILED

                                                                                     Attorney: GORDON LAW OFFICES LTD


                                                                                                                      Back to Top


                            Please note: Neither the Circuit Court of Cook County nor the Clerk of the
                        Circuit Court of Cook County warrants the accuracy, completeness, or the currency
                         of this data. This data is not an official record of the Court or the Clerk and may
                                            not be represented as an official court record.

                        If data does not appear in a specific field, we likely do not have the responsive data
                                                       in our master database.
